 

AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

This first Amendment (the “Amendment”), dated August 4, 2019, to the SHARE
EXCHANGE AGREEMENT (the “Agreement”) dated May 16, 2019 (the “Effective Date”)
between TraqIQ, Inc., a California corporation (“TRAQIQ”), on the one hand, and
Mann-India Technologies Private Ltd., an Indian corporation (“Mann”), and the
holders of ordinary common shares of Mann (each an “Mann Stockholder” and
collectively the “Mann Stockholders”), on the other hand, hereby amends Section
1.1.a (i) to correct and error in the number of shares issuable under the
exercise of the Warrants as set forth in the Agreement.

 

WHEREAS, Article I – Exchange of Shares, Section 1.1.a.(i) incorrectly stated
the number of TRAQIQ MANN SHARES issuable to Mann Stockholders upon the exercise
of the Warrants at the closing as 36,912 rather than 100,771; and

 

WHEREAS, Article I – Exchange of Shares, Section 1.1.a.(i) incorrectly stated
the balance of the TRAQIQ MANN SHARES after the Closing at 1,236,501 rather than
1,228,501; and

 

WHEREAS, the parties desire to and believe it is in their best interest to
execute this Amendment to correct the above errors to Section 1.1.a(i);

 

NOW, THEREFORE, in consideration of the premises and the mutual terms,
conditions and other agreements set forth herein, intending to be legally bound,
the parties agree as follows:

 

Article I – Exchange of Share, Section 1.1.a.(i) set forth below is hereby
amended to correct the error in the number of shares issuable under the exercise
of the warrants and replaces the equivalent section in the Agreement. Except as
set forth below, all the other provisions of the Agreement remain the same and
apply to this Amendment.

 

(i) The total number of TRAQIQ MANN SHARES that TRAQIQ will issue upon the
exercise of the Warrants will be 1,329,272 valued at $486,912, or $0.3663 per
share, of which 100,771 shares, valued at $36,912, will be exercisable at the
Closing and the balance of 1,228,501, valued at $450,000, will be exercisable as
follows: (i) 859,951, value at $315,000, one (1) year after the Closing (the
“Year 1 Warrants”); and (ii) 368,550, value at $135,000, two (2) years after the
Closing (the “Year 2 Warrants”). The Mann Stockholders ability to exercise the
Year 1 Warrants and Year 2 Warrants will be conditioned upon MANN achieving a
target revenue of U.S. $1.1 million and a pre-tax profit of 25% of the MANN
Target. If MANN achieves the MANN Target in 2019, then the Mann Stockholders can
exercise the Year 1 Warrants and, if MANN achieves the MANN Target in 2020, then
the Mann Stockholders will be able to exercise the Year 2 Warrants. In the event
that MANN does not achieve the MANN Target in either 2019 or 2020, then the Year
1 Warrants and the Year 2 Warrants will be proportionately reduced.

 

[Signatures’ Pages Follow]

 

 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.

 

TRAQIQ, INC.

 

By: /s/ Ajay Sikka     Ajay Sikka   Its: Chief Executive Officer  

 

MANN-INDIA TECHNOLOGIES PRIVATE LTD.

 

By: /s/ Lathika Renunathan     Lathika Regunathan   Its: Chief Executive Officer
 

 

[MANN Stockholder signatures on next page]

 

 2 

 

 

MANN STOCKHOLDERS

 

SUSHIL CHAUDHARY         By: /s/ Sushil Chaudhary     Sushil Chaudhary        
ROOPAM SHYAM         By: /s/ Roopam Shyam     Roopam Shyam         NOOR QAZI    
    By: /s/ Noor Qazi     Noor Qazi         LATHIKA REGUNATHAN         By: /s/
Lathika Regunathan     Lathika Regunathan         YUKTI SECURITIES PVT LTD      
  By: /s/ Rohitasava Chand     Rohitasava Chand         ROHITASAVA CHAND        
By: /s/ Rohitasava Chand     Rohitasava Chand         SUMER CHAND & CO. (P)
LIMITED         By: /s/ Rohitasava Chand     Rohitasava Chand  

 

 3 

 

 